 APACHE POWDER COMPANY191Apache Powder Company and International ChemicalWorkers Union,Local No. 184.Case 28-CA-3453March 22, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn December 10, 1975, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthisproceeding. Thereafter, General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge.As explained more fully in the Administrative LawJudge'sDecision,we agree that both parties in their1974-75 negotiations had not agreed to a change inthe so-called pension break date in the 1972-75 con-tract,which provided that in computing monthlypensionsretiring employees were to receive $5 foreach year of service prior to January 5, 1973, and$7.50 for each year after that date. The record showsthat during thesenegotiationsthe Charging Partyproposed,inter alia,that the $5 and $7.50 multipliersbe increased and a new schedule adopted. The Re-spondent responded, on December 19, 1974, by pro-posingthat the $5 and $7.50 multipliers be increasedto $6 and $9, respectively. However,in itsproposalthe Respondent also referred to the break date-thatis, the date when the higherratebecame effective-as January 5, 1972, instead of January 5, 1973. Later,the Charging Party agreed to this proposal and theirstipulatedagreement, signed and ratified on January5, 1975, incorporates, by reference to "multipliers,"the Respondent's December 19, 1974, offer. Shortlythereafter, when the error in the break date was dis-covered, the Respondent notified the Charging Party.Since then the Respondent has refused to sign a fin-ished, printed copy of January 5, 1975, stipulationwhichcontainsthe pension break date of January 5,1972, although it has honored all other provisions ofthe agreement.We agree with the Administrative Law Judge thatthe parol-evidence rule does not operate to excludetestimony offered to establish that in fact no agree-ment was reached in the first place. Moreover, weagree that rescission for unilateral mistake is, for ob-vious reasons, a carefully guarded remedy reservedfor those instances where the mistake is so obvious asto put the other party on notice of an error. We findthat the instant case presents such an unusual in-stance.Thus, the Respondent's December 19, 1974, offer,later agreed to and incorporated by reference in theparties' stipulated agreement, proposed a "change"in the existing multipliers of $5 (to $6) and $7.50 (to$9), respectively, for the periods before and after Jan-uary 5, 1972. The Charging Party argues that it as-sumed that the Respondent was thereby offering tochange the break date as well as the" multipliers.However, we agree with the Administrative LawJudge that this interpretation is so palpably at oddswith the pension provisions of the existing contractas to put the Charging Party on notice of an obviousmistake by the Respondent. For in order to changethe break date from January 5, 1973, to January 5,1972, the Respondent would be increasing the multi-plier for the January 5, 1972-January 5, 1973, peri-od from $5 to $9, and such an assumption clearlycannot be reconciled with the Respondent's offer tochange only the $5 multiplier to $6 and the $7.50multiplier to $9. Therefore, in agreement with theAdministrative Law Judge, we shall dismiss the com-plaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO,Administrative Law Judge: Thehearing in this case, held on November 4, 1975, is based onan unfair labor practice charge filed by InternationalChemical Workers Union, Local No. 184, herein called theUnion, on March 12, 1975, and a complaint issued on Au-gust 29, 1975, on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director for Region 28, alleging thatApache Powder Company, herein called the Respondent,has engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the National LaborRelationsAct, as amended, herein called the Act. Respondent filedan answer denying the commission of the alleged unfairlabor practices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs submitted by the General Counsel and Re-223 NLRB No. 39 192spondent,Imake the following:DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THEBUSINESS OF RESPONDENTThe Respondent,Apache Powder Company,isa NewJersey corporation engaged in the manufacture and sale ofchemicals,explosive products,and related products at itsfacility in the State of Arizona where it annually manufac-tures and sells products valued in excess of $50,000 whichit ships directly to customers located outside the State ofArizona.Respondent admits,and I find,that it is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.I further find that it will effectuate thepurposes of the Act for the Board to assert jurisdiction overthismatter.11.THE LABORORGANIZATION INVOLVEDInternational Chemical Workers Union,Local No. 184,theUnion,is admittedly a labor organization within themeaning of Section 2(5) of the Act.111.THE QUESTIONS TO BE DECIDEDThe ultimate question for decision is whether Respon-dent violated Section 8(aX5) and(1) of the Act when itrefused the Union's request to sign a collective-bargainingagreement incorporating an agreement on pension bene-fits. In order to answer this question,it is necessary first todetermine whether the Respondent and Union reached anagreement about pension benefits and, if so, the terms ofthe agreement.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Union for about 20 years has represented a unit ofthe Respondent's production and maintenance employeesand has been signatory to a series of collective-bargainingagreements with Respondent covering these employees.Prior to the instant dispute over the terms of the newlynegotiated pension benefit agreement,the most recent col-lective-bargaining agreement was effective from January 5,1972, until January 5, 1975.This agreement,among otherthings,contained a pension plan which in pertinent partprovided that the pension benefits received by eligible em-ployees"shall be equal to the amount of: $5.00 multipliedby the number of years of Continuous Service occurringbefore January 5, 1973, plus $7.50 multiplied by the num-ber of years of Continuous Service occurring after January5, 1973."Regarding"Continuous Service,"the plan set outcertain situations,i.e., layoffs or absences for over a certainduration,wherein employment for purposes of pensionbenefits was not considered continuousbut to have beenbroken.In summation, the amount of pension benefits re-ceived by an eligible employee was computed by combin-ing two factors,(1) the number of years of"ContinuousService" occurring before and after January 5, 1973, hereincalled the break date, multiplied by (2) different dollaramounts,herein called the pension multipliers or the multi-pliers.The negotiations for a contract to succeed the one sched-uled toterminateJanuary 5, 1975, commenced early inDecember 1974 at which time the Union made a numberof proposals, including one to change the existing pensionplan. This proposal, in pertinent part, provided that theplan be amended "to provide immediate full credit for anybroken service" and that the break date between the multi-pliers be eliminated and that employees eligibile for pen-sion benefits receive $11 monthly for each year of servicefrom year 1 through 15, $12.50 monthly for each year ofservice from year 16 through year 30 of service, and $14monthly for all years of service in excess of 30.On December 19, 1974, the Respondent, through its ne-gotiators,came forward with a counterproposal, in writing,on economic matters which included a pension proposalthat provided: "(1) Change the multiplier for all serviceafter January 5, 1972, from $5.00 to $6.00. (2) Change themultiplier for all service afterJanuary 5, 1972, from $7.50to $9.00." 1 Upon receipt of these proposals, the Union'snegotiatorsasked to be allowed to consider them for theremainder of the day and respond the next day.Thomas Drew, an International union representativewho was theUnion's chief spokesman during negotiations,considered the Respondent's economic proposal and then,during the evening of December 19, met with the Union'sexecutive board. Drew told them that Respondent's pro-posal was inadequate and that since the parties were a longway from reaching an agreement,theUnion had betterprepare for a strike.Several questions were asked aboutRespondent's proposal, including one about the pensionproposal. Drew, using the blackboard, illustrated the pen-sion benefits that an employee with 20 years of servicewould receive under the existing pension plan, the Union'sproposed plan, and the Respondent's proposed plan. Inillustrating the Respondent'sproposed plan, Drew reliedon the break date set forth in that plan, January 5, 1972,and believed that Respondent's use of January 5, 1972,rather than January 5, 1973, as the break date constituted aconcessionby the Respondent.'The next day, December 20, the Union's negotiationcommittee met with Respondent's committee and indi-cated that Respondent's December 19 proposal was notsatisfactory and, with regard to the pension proposal, toldRespondent's negotiators that "the multipliers were not bigenough." There was no mention of or discussion about thebreak date and at no time material herein, either before or1 In addition to furnishing copies of its December 19 proposal at thebargaining table,Respondent between December 20 and January 3 postedcopies of the proposal on its plant bulletin boards and distributed copies toseveral employees.2Respondent did not intend to change the existing break date.Its use ofthe January5, 1972,break date in the December 19 proposal was due to themistake of its chief negotiator,John Boland.In drafting this proposal, Bo-land intended to change the multipliers and retain the existing break date ofJanuary5, 1973,but inadvertently wrote the date January5, 1972,based onan erroneous assumption that the pension plan's break date for pensionbenefits was the same as the effective date of the existing agreement, Janu-ary 5, 1972. APACHE POWDER COMPANY193afterDecember 20, did the parties mention or discuss thebreak date during negotiations;all that was discussed wasthe multipliers.At the conclusion of the December 20 meeting, negotia-tions were broken off with no further meetings scheduled.Thereafter, on January 3, 1975, the parties returned to thebargaining table at the request of a Federal mediator. OnJanuary 5,an agreement was reached when Respondent onthat date made a new and improved economic proposalwhich the Union accepted. The agreement, the outcome ofthe negotiations,was assembled into one document, Gen-eral Counsel's Exhibit 2, by the Respondent's chief negoti-ator, John Boland. Boland attached Respondent's Decem-ber 19 and January 5 proposals and, where pertinent, in theJanuary 5 proposal referred by reference to specific provi-sions contained in the December 19 proposal which theparties intended to incorporate into the final agreement.Other items which had previously been settled prior to De-cember 19 and reduced to writing were also incorporatedinto the agreement.The agreements reached on still otheritemswere written out by Boland; other portions were xe-roxed provisions from the prior agreement with the neces-sary changes. All of these various documents, in patchworkfashion, comprised the agreement reached on January 5.To signify that they had reached a complete bargainingagreement,Boland and Drew,on January 5, affixed theirinitials to each page of the 21-page document.The part ofthis agreement which pertains to pension benefits consistsof two documents. The Respondent's proposal of Decem-ber 19, 1974, previously described, and Respondent's pro-posal of January 5, 1975, which in pertinent part reads:Pensions.Provide that all service with [Respondent]be credited in determining pension entitlement for em-ployees retiring on or after January 5, 1975.Pension MultipliersAs Proposed in 12-19-74 offer.On January 5, 1975, following the initialing of the agree-ment, the Union's membership ratified the agreement andthe president of the Union notified the Respondent's direc-tor of labor relations,Eugene Oliver, that the agreementhad been ratified and that the parties had a new contract.Thereafter, Oliver took the agreement and put it in prop-er form so that it could betypedfor the parties'signatures.In so doing,he discovered that Boland in preparing theRespondent's December 19 proposal had mistakenly usedthe break date of January 5, 1972, rather than January 5,1973, and had neglected to include a double indemnityprovision in the Respondent's life insurance proposal.; OnJanuary 8, 1975, Oliver informed Boland of these mistakeswho immediately phoned Drew and told him about themistakes.Drew,in the midst of negotiations with anotheremployer, answered that he understood what Boland wassaying and would get back to Boland.Boland then in-3The Union during negotiations had proposed an increase in the amountof life insurance benefits from$6,000 to$10,000.The $6,000 coverage wassubject to a double indemnity provision.The Union's proposal only request-ed an increase in the face amount of the life insurance;itneglected toinclude the double indemnity feature.The Respondent,however,decided tooffer a double indemnity provision applicable to the entire $10,000 policyamount which Boland, when he drafted the December 19 proposal,inadver-tently omitted.structed the Respondent's officials to prepare a final agree-ment for thesignaturesof the parties which would incorpo-rate all of the terms of the January 5 agreement and specif-icallydirected them to include a provision for doubleindemnity in the provision dealing with life insurance ben-efits and to use a break date of January 5, 1973, in theprovision dealing with the pension benefits.Thereafter, on January 9, this agreement was given totheUnion's negotiation committee for signature with theexplanation, by Oliver, that the break date in the pensionplan had been changed from January 5, 1972, to January 5,1973, inasmuch as the 1972 date had been incorporated intheRespondent's December 19 proposal by mistake. TheUnion's representatives refused to sign the agreement solong as it contained a break date of January 5, 1973, ratherthan January 5, 1972. On January 27, 1975, Drew on behalfof the Union, by letter, informed Boland that " [the Union]stands prepared to sign the new agreement;...as soon as[Respondent] amends its signature draft to provide for pen-sion amendments provided for within the signed tentativeagreement." At all times material, Respondent has refusedto sign a collective-bargaining agreement that contains apension agreement which includes a break date of January5, 1972. It is undisputed, however, that immediately afterJanuary 5, 1975, Respondent placed into effect retroac-tively all of the terms agreed upon by the parties in theirJanuary 1, 1975, agreement and that only the one coveredby this dispute was not placed into effect; namely, the pro-vision dealing with pension benefits. Then, on June 25,1975, the parties signed a document which, in effect, is thesame as the document given to the Union on January 9,with minor corrections, but withoutagreeingto the breakdate in the pension plan. A stipulation and agreement wasalso signedby the partieswhich in substance states that theparties agree that all provisions of the agreement are finaland binding except for the break date between thepensionmultipliers and that the parties will accept "the final deci-sion" rendered in the instant unfair labor practice case onthematter of the break date and if "the final decision"does not decide which date is the proper one, then theparties will arbitrate the matter.B. Discussionand Conclusionary FindingsThe record establishes that, when the parties on January5,1975, initialed themultipage document, they hadreached agreement on all of the terms of a collective-bar-gaining agreement and intended the initialed document tobe an integration of all that had been said and done in thecourse of negotiations.What was their agreement with re-spect to the break date between the pension multipliers?This is the disputed question involved in this proceeding.The part of the initialed agreement pertinent to a resolu-tion of this dispute consists of the Respondent's proposalsof December 19 and January 5.The December 19 proposal, agreed to by the Union anda part of the final agreement, reads in pertinent part asfollows:The following is proposedin settlement of all unset-tled matters now pending: 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Pension(1)Change the multiplier for all service prior toJanuary 5, 1972, from $5.00 to $6.00(2)Change the multiplier for all service after Janu-ary 5, 1972, from $7.50 to $9.00The January 5 proposal, agreed to by the Union and apart of the final agreement, reads in pertinent part as fol-lows:The following is proposedin settlementof all matterspending between the parties.A.....B. Pensions.... .PensionMultipliers As Proposed in 12-19-74 offerIt is the General Counsel's contention that the finalagreementinitialed by the parties, on its face, unambigu-ously establishes a break date between the pension multi-pliers of January 5, 1972; thus, by refusing to sign a collec-tive-bargainingagreementcontaining this break date, theRespondent violated Section 8(aX5) and (1) of the Act.Respondent, without conceding that the record establishesthat it agreed to change the existing break date from Janu-ary 5, 1973, to January 5, 1972, urges that, when viewedmost favorably to the General Counsel, the record merelyestablishesthat there was no agreement whatsoever regard-ing the break date, but that there was a mistake of fact andno meeting of the minds on this subject. Respondent, overthe General Counsel's objection, urges that the parol evi-dence rule does not apply to the consideration of evidenceadduced to support its contention that there was a mistakeof fact and nomeetingof the parties' minds. GeneralCounsel argues that evenassumingthe parol evidence ruleis not applicable, the record does not establish that a mis-take occurred and even if there was a mistake, Respondentis in noposition touse itas a defense in this case since itwas a unilateral mistake.Turning first to the question of whether it is proper toconsider evidence before determining which interpretationof the agreement is correct, I conclude that such evidenceisappropriateand,accordingly,deny the GeneralCounsel's motion to strike such evidence.It iswell settledthat the parol evidence rule is a rule of substantive lawwhich requires that when the parties have made a contract..and have expressedit ina writing to which they have [all]assentedas the complete and accurate integration of thatcontract, evidence, whether parol or otherwise, of antece-dentunderstandingsand negotiations will not be admittedfor the purpose of varying or contradicting the writing." 4Concededly, the January 5, 1975,agreementreached bythe parties constitutes a complete and accurate integrationof the terms of the collective-bargaining agreement reachedby the parties.' Thus, evidence outside the agreement can-not be introduced to vary its terms. However, it is also wellestablished that evidence may be introduced for the pur-4 3 Corbin Contracts 1573 (1960).sAn agreement is integrated where theparties thereto adopt a writing orwritings asthe final andcomplete expressionof the agreement.An integra-tion is the writing or writings soadopted.Restatementof the Law, Con-tracts Section 228.pose of ascertaining the correct interpretation of an agree-ment," as well as to establish the nonexistence of an agree-ment.' The evidence here was offered in order to ascertainthe meaning of an agreement and to establish the nonexis-tence of an agreement, not to vary the terms of an agree-ment. I have considered the evidence for those purposes.Next, I turn to the primary question. Did the partiesagree to change the break date dividing the pension multi-pliers in the contractual pension plan and, if so, what werethe terms of the agreement. In agreement with the GeneralCounsel, I conclude that the language in the initialedagreement seems on the surface to establish a break date ofJanuary 5, 1972, between the pension multipliers. Havingsaid that, I must examine the record to ascertain whetherthe evidence establishes that the parties ascribed someother meaning to the language in question. At the outset, Inote that the initialed agreement, insofar as it concernspension benefits, makes no sense by itself. It must be readin conjunction with the terms of the contractual pensionplan which was in existence on January 5, 1975, and whichthe parties by their initialed agreement intended to change.The existing pension plan provides in substance that anemployee eligible to receive a pension shall receive amonthly payment "equal to the amount of $5.00 multipliedby the number of years of Continuous Service occurringbefore January 5, 1973, plus $7.50 multiplied by the num-ber of years of Continuous Service occurring after January5, 1973."When the terms of the initialed agreement areconsidered in the context of the then existing pension plan,it ismy opinion that they give support to the testimony ofBoland that it never was Respondent's intent to change theexistingbreak date and graphically demonstrate theambiguity of the terms contained in the initialed agree-ment.If one is to "Change the multiplier" for service after Jan-uary 5, 1972, "from $7.50 to $9.00" as provided in the ini-tialed agreement, then it is necessary that the existing pen-sion plan pay eligible employees a $7.50 multiplier for allservice after January 5, 1972. It does not do so. The $7.50multiplier in the existing pension plan applies only to ser-vice after January 5, 1973. This circumstance is a strongindication that Respondent's intent in advancing its pen-sion benefit proposal was to change only the pension mul-tipliers and not the break date between the multipliers.Any doubt of the correctness of this inference is removedwhen Respondent's final pension proposal is considered.This proposal made on January 5, 1975, refers solely to"pension multipliers" and does not refer to the break date.Moreover, it is undisputed there was never one word ut-tered during the contract negotiations, during the materialperiod of time, about the break date; rather, all discussioncentered around the dollar figures to be used as the pen-sion multipliers.Based on the foregoing, I find that the record over-whelmingly establishes that it was Respondent's intent inadvancing its January 5, 1975, proposal to change only thedollar figures used for pension multipliers and not to63 Corbin Contracts § 543, 579 (1960); Restatement of the Law, Con-tracts § 242.7 3 Corbin Contracts § 573, 580; see also 30 Am Jur 2d, Evidence § 1033,1037. APACHE POWDER COMPANY195change the existing break date of January 5, 1973; butthrough inadvertence, Respondent mistakenly used thebreak date of January 5, 1972,in itsproposal to change thepension multipliers.I further find,for the reasons set outbelow,that under the circumstances of this case,a reason-ably intelligent person would have surmised that the Re-spondent,in making its pension proposal,had no intent tochange the existing break date.On its face,the Respondent's proposals of December 19and January 5 were worded in terms of changing the pen-sion multipliers,not in terms of a change in the break date.I realize that, if the Respondent's proposal of December 19is viewed in isolation,it indicates Respondent was propos-ing abreak date of January 5, 1972. But it would be impos-sible for a person to view the proposal in a vacuum becauseitwas proposed as a modification of an existing pensionplan and makes absolutely no sense unless considered inthe context of the existing plan. When read in conjunctionwith the existing plan it is readily apparent, as foundabove, that Respondent meant to change only the pensionmultipliers and not the break date and that anyone consid-ering the proposal in light of the existing agreement wouldhave realized this or been placed on guard. The Union'snegotiators admittedly were familiar with the existing pen-sion plan and knew that the existing break date was Janu-ary 5, 1973, not January 5, 1972. Moreover, if the Decem-ber 19 proposal, when considered along with the existingpension plan, did not introduce a sufficient degree ofambiguity and uncertainty so as to place a person of rea-sonable intelligence in doubt as to the nature ofRespondent's intention about the break date, then certain-lyRespondent's final proposal of January 5, which wasworded solely in terms of a change in the "pension multi-pliers," should have created a degree of uncertainty andambiguity so as to have placed a reasonably intelligent per-son in serious doubt as to the nature of Respondent's in-tention with respect to the break date. This doubt shouldhave been given even more substance by the fact that therehad been absolutely no discussion during the material partof the negotiations about a change in the existing breakdate;rather, negotiations centered entirely around increas-ing the dollar amounts used as the pension multipliers.Based on the foregoing, I am convinced that the recordestablishes that Respondent did not intend to change theexistingbreak date of January 5, 1973, but mistakenly usedthe break date of January 5, 1972, in its December 19 pro-posal; that this mistake was so obvious so as to have placeda person of reasonable intelligence on guard;and that theterms of the initialed agreement, considered in context, areambiguous with respect to the intent of the parties con-cerning the break date.For these reasons,I am of the opin-ion that there was no meeting of the parties'minds as tothe break date or, phrased another way, there was no mu-tual assent by the parties on this subject. Respondent andthe Union each attached a different meaning to the ini-tialed agreement insofar as it pertained to the break datebetween the pension multipliers. Whether this situation isviewed, as contended by the General Counsel, as one ofunilateral mistake, or as contended by Respondent, as oneof mutual mistake,there was in my view no agreement.If the situation herein is viewed as one of mutual mis-take-which I am inclined to do because of the ambiguityof the initialed agreement-then the comments of Profes-sor Corbin are applicable:If the court is convinced that the two parties gavesubstantially different meanings to the words of a con-tract, and it is not convinced that either one of themknew or had reason to know what the other meant orunderstood by the words, then there is no reason forchoosing one interpretation rather than the other andthere is no contract. 3 Corbin Contracts,supra§538 at64-65.Likewise,It is essentialto every agreement that the parties toit should have consented to the same subject matter inthe same sense; they must have contracted ad idem.Hence, where one person offers a thing and the otheraccepts it and the parties have in mind differentthings, there can be no agreement; so, where the lan-guage used is understood differently by the parties,there is no meeting of the minds and there can be noagreement. A mutual misunderstanding as to an essen-tialelement of a supposed agreement vitiates theagreement. 17 C.J.S.,Contracts,§ 144(b) at 897.If the situation herein is viewed as one of unilateral mis-take, then:There is considerable authority to the effect that amistake of one party known to the other affects thevalidity of their agreement. This is held to be truewhere the mistake is obvious on the face of the con-tract.Accordingly, where there is a mistake that on itsface is so palpable as to put a person of reasonableintelligence on his guard, there is not a meeting of theminds, and consequently there can be no contract. 17Am Jur 2d, § 146 at 493-494.Likewise,The remedyof rescissionfor unilateralmistake isparticularly available where the offeree, from the verynature of the offer, should be aware that there hasbeen a mistake; in short, where the mistake shouldhave been "palpable to the offeree." 13 Williston onContracts § 1573 at 490 (1970).In many cases under consideration, the party not inerror did or should have suspectedthe existence of amistake, in which case, of course,rescission .. .should and will be allowed. 13 Williston on Contracts§ 1578 at 514 (1970).Based on the reasons setforth above, I conclude that theparties did not reachan agreementon the break date divid-ing the pensionmultipliers; thus, it was not an unfair laborpractice for Respondent to refuse to sign a collective-bar-gaining agreementincorporating a break date of January 5,1972.Cf.McLean-Arkansas Lumber Company, Inc.,109NLRB 1022, 1038-39 (1954);Taylor Chevrolet Corporation,199 NLRB 1064, 1067-68 (1972); andOil Chemical and 1%DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtomicWorkersInternationalUnionand itsLocal 7-507(Capitol Packaging Company),212 NLRB 98 (1974). Ac-cordingly,I shall recommendthat thecomplaint be dis-missed in its entirety.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER'The complaintis dismissed in itsentirety.8 In the event no exceptions are filed as providedby Sec.102.46 of Rulesand Regulations of the NationalLaborRelations Board,the findings, con-clusions,and recommended Order herein shall, as provided in Sec.102.48 ofthe Rules and Regulations, be adoptedby theBoard and become its find-ings,conclusionsand Order,and all objections thereto shall be deemedwaived for all purposes.